Exhibit 99.1 JAGUAR MINING INC. Condensed Interim Consolidated Financial Statements For the three months ended March 31, 2015 and 2014 (Unaudited) CONDENSED INTERIM CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (Unaudited and expressed in thousands of US dollars) March 31, December 31, ASSETS Current assets Cash and cash equivalents $ $ Inventory Note 4 Recoverable taxes Note 5 Other accounts receivable Prepaid expenses and advances Derivatives - Total Current Assets Non-current assets Property, plant and equipment Note 6 Mineral exploration projects Note 7 Recoverable taxes Note 5 Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Accounts payable and accrued liabilities Note 8 $ $ Notes payable Note 9 Reclamation provisions Note 10 Derivatives - Other provisions and liabilities Note 11 Total Current Liabilities Non-current liabilities Notes payable Note 9 Deferred income taxes Other taxes payable Reclamation provisions Other liabilities 36 61 Total liabilities $ $ SHAREHOLDERS' EQUITY Capital Stock Stock options Deferred shares units Contributed surplus Deficit ) ) Hedging Reserve ) Total shareholders' equity Financial liabilities and other commitments Total liabilities and shareholders' equity $ $ Going Concern Note 2 On behalf of the Board: (signed) “Richard Falconer” (signed) “George M. Bee” The accompanying notes are an integral part of these condensed interim consolidated financial statements. Condensed Interim Consolidated Financial Statements Jaguar Mining Inc. | 1| CONDENSED INTERIMCONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) For the three months ended March 31, 2015 and 2014 (Unaudited and expressed in thousands of US dollars) Three Months Ended March 31, Gold Sales $ $ Production costs Note 14 ) ) Depletion and amortization ) ) Gross profit Exploration and evaluation costs 50 39 Care and maintenance costs (Paciencia mine) Stock-based compensation 45 General and administration expenses Restructuring fees - Amortization Adjustment to legal and VAT provisions Note 15 Other operating expenses Operating loss ) ) Foreign exchange gain ) ) Financial instruments loss - Finance costs Other non-operating expenses (recoveries) ) ) Loss before income taxes ) ) Current income tax expense Deferred income tax expense (recovery) ) Total income tax expense (recovery) (6
